Citation Nr: 1044107	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-49 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from May 1949 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision by the RO which denied the 
benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The immediate cause of the Veteran's death on December 25, 
2008 is shown to have been the result of myocardial infarction 
due to coronary artery disease.  

3.  The Veteran's coronary artery disease was first clinically 
demonstrated many years after service, and there is no probative 
evidence of a causal connection between the Veteran's heart 
disease and military service or any incident therein.  

4.  At the time of death, the Veteran's only service-connected 
disability was asbestosis interstitial fibrosis, chronic 
obstructive pulmonary disease (COPD) with emphysema, rated 100 
percent disabling from November 18, 2004.  

5.  The preponderance of the medical evidence of records 
establishes that it is unlikely that the Veteran's service-
connected pulmonary disabilities caused or contributed to the 
Veteran's death due to myocardial infarction approximately one 
week after cardiac bypass grafting was performed.  
6.  The Veteran's service-connected disability was not 
continuously rated totally disabling, nor was he in receipt of an 
unemployability rating for 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.159, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of 
the appellant's claims, a letter dated in February 2009 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 
329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the adjudication 
of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  



Laws & Regulations

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which there 
exists a refutable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the Veteran's separation from 
active duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable presumptive 
period, and that he still has such a disorder.  38 C.F.R. 
§ 3.303(b).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other disorder, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312 (2010).  

Factual Background & Analysis

The appellant does not claim nor do the service treatment records 
show any abnormalities or diagnosis for any cardiovascular 
disease, including hypertension or coronary artery disease in 
service, within a year thereafter, or until nearly four decades 
after discharge from service.  Thus, there is no basis upon which 
to conclude that the Veteran's myocardial infarction and coronary 
artery disease was incurred in or aggravated during military 
service, including on a presumptive basis.  

Rather, the appellant asserts that the Veteran's death from acute 
myocardial infarction was caused or otherwise related to his 
service-connected asbestosis interstitial fibrosis and COPD with 
emphysema.  

The evidence of record showed that the Veteran had a 50 year 
history of smoking and was diagnosed with COPD around 1996.  
Private medical records showed no clinical or diagnostic evidence 
of any cardiovascular abnormalities or disease until shortly 
before the Veteran's death in 2008.  The Veteran was shown to 
have an abnormal EKG in December 2008.  Additional work-up and 
cardiac catheterization revealed severe coronary artery disease 
(CAD) and congestive heart failure (CHF), and the Veteran 
underwent three vessel coronary artery bypass graft without 
complication on December 19, 2008, and was discharged on December 
22, 2008 in good condition.  

Parenthetically, the Board notes that a private consultation 
report prior to the surgery indicated that the Veteran and his 
wife were counseled about the risks, benefits, and alternatives 
for bypass surgery.  They were also advised that the Veteran was 
at a higher risk for stroke, wound breakdown, prolonged lung 
problems, and cardiac problems than the average bypass candidate 
given his severe myopathy, and that they understood and agreed to 
proceed.  

The Certificate of Death showed that the Veteran was declared 
dead at the emergency room of a private hospital on December 25, 
2008, from myocardial infarction due to CAD.  The report 
indicated that the Veteran expired within minutes of the 
myocardial infarction.  

A statement from a private physician, J. D. Daugherty, M.D., 
dated in January 2009, indicated that he had reviewed additional 
medical records pertaining to the Veteran and that it was clear 
that he suffered from asbestos related lung disease and tobacco 
use.  The physician opined that there was a reasonable 
probability that the Veteran's lung disease was a contributing 
factor in his death.  

The claims file was referred to a VA provider for review.  The 
provider was requested to determine whether the Veteran's 
service-connected respiratory disorder was a factor in causing 
his death.  In reports dated in February 2009 and July 2010, the 
examiner indicated that the claims file was reviewed and included 
a discussion of the Veteran's medical history.  

The examiner noted that while the Veteran had some exacerbations 
of COPD with pneumonia in the past, there was no indication that 
he was on chronic oxygen therapy as an outpatient, or that he had 
any exacerbations of COPD, hypoxemia, or other complications at 
the time of his December 2008 discharge home following his bypass 
surgery, or at the time of his death.  The examiner also noted 
that there is no direct relationship between COPD or asbestosis 
and arteriosclerotic heart disease.  

The examiner discussed review of a private physician's opinion 
that the Veteran's respiratory disability was a contributing 
factor in causing his death.  The VA reviewer found no evidence 
in the record to support that opinion.  The examiner opined, in 
essence, that it was unlikely that the Veteran's death from acute 
myocardial infarction was related to his service-connected 
respiratory disorder, or that it contributed substantially or 
materially to cause death.  

After review of all the evidence of record, the Board finds the 
VA opinion most persuasive, as it was based on a thorough review 
of all of the evidence of record, including the private medical 
opinion.  The examiner included a discussion of all relevant 
facts, and offered a rational and plausible explanation for 
concluding that the Veteran's death from myocardial infarction 
was not related in any way to his service-connected respiratory 
disorder.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  

Concerning the private opinion, the Board notes that while the 
physician asserted that there was a "reasonable probability" 
that the Veteran's respiratory disorder was a contributing factor 
in causing death, he did not offer any objective evidence or 
point to any specific treatment record to support his assertion, 
nor did he provide any explanation or analysis for his opinion.  

Under the circumstances, the Board finds that reliance upon the 
VA opinion is warranted in this case, and that it outweighs the 
conclusory statement by the private physician.  In the absence of 
competent, probative medical evidence to the contrary, the Board 
finds that reliance on the VA medical opinion is warranted.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

To the extent that the appellant is contending that the Veteran's 
fatal myocardial infarction was related to his service-connected 
respiratory disorder, it is well-established that laypersons 
without medical training, such as the appellant, are not 
competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Thus, to the extent that the appellant is 
attempting to link the Veteran's death to his service-connected 
disability through her own statements, her opinion is of no 
probative weight in this regard.  

In this case, other than some shortness of breath associated with 
the Veteran's COPD, the medical reports of record showed no 
evidence of any cardiovascular abnormalities until a few weeks 
prior to his death.  While the Veteran suffered from severe COPD, 
the evidence did not reflect any exacerbations or complications 
associated with his respiratory disorder, such as pneumonia or 
hypoxemia when he underwent bypass grafting on December 19, 2008, 
or when he was discharged from the hospital on December 22, 2008.  
The evidence indicated that the Veteran suffered a myocardial 
infarction at home on Christmas morning and was brought to the 
emergency room of a private hospital.  The Certificate of Death 
indicated that the Veteran expired within minutes of his heart 
attack.  

Although the Board is sympathetic to the contentions of the 
appellant, we are constrained by VA law and regulations which are 
clear and unambiguous.  In this case, the probative evidence of 
record does not show that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the Veteran's death.  Accordingly, service 
connection for the cause of the Veteran's death must be denied.  

DIC Pursuant to 38 U.S.C.A. § 1318

With regard to the claim for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318, benefits shall be paid to a deceased Veteran's 
surviving spouse or children in the same manner as if the 
Veteran's death is service-connected when the following 
conditions are met:  (1)  The Veteran's death was not caused by 
his or her own willful misconduct; and (2) The Veteran was in 
receipt of or entitled to received (or but for the receipt of 
military retired pay was entitled to receive) compensation at the 
time of death for service-connected disability that either:  (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating from 
the date of the Veteran's discharge or release from active duty 
for a period of not less than five years immediately preceding 
his death.  38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time of 
death, the Veteran had a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of l0 or more years 
immediately preceding death.  

In this case, the evidence does not show that the Veteran was 
continuously rated totally disabled due to his service-connected 
disability or by reason of unemployability for a period of 10 
years or more at the time of his death.  The evidence showed that 
the Veteran was in receipt of a total schedular rating by VA 
since 2004; however, it was less than the 10 years required for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thus, by 
operation of law, entitlement to dependency and indemnity death 
benefits under the provisions of 38 U.S.C.A. § 1318(b) cannot be 
established.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims of service 
connection for the cause of the Veteran's death and entitlement 
to DIC benefits.  Therefore, the benefit of the doubt doctrine 
does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, is 
denied.  




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


